FILED
                                                                                    DEC t. 3 2009
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                     Clerk, U.S. District and
                                                                                Bankruptcy Courts

                                                  )
Derian Douglas Hickman,                           )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )   Civil Action N{)9     24U9
                                                  )
NASA et aI.,                                      )
                                                  )
               Defendants.                        )
----------------------------)


                                  MEMORANDUM OPINION

       Plaintiff, proceeding pro se, has filed a complaint and an application to proceed in forma

pauperis. The application will be granted and the complaint will be dismissed.

       Complaints filed by pro se litigants are held to less stringent standards than are formal

pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless, pro

se plaintiffs must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure states the

minimum requirements for complaints. Fed. R. Civ. P. 8(a). Rule 8(a) requires that a complaint

contain a short and plain statement of the grounds upon which federal jurisdiction rests, a short

and plain statement showing that the plaintiff is entitled to relief, and a demand for judgment for

the relief sought. The minimum requirements Rule 8 imposes are designed to provide defendants

with sufficient notice of the claim or claims being asserted in order to allow defendants to

prepare a responsive answer and an adequate defense, and to determine whether the doctrine of

res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). Further, compliance




                                                                                                         3
with Rule 8(a)'s requirements should provide a court with sufficient information to determine

whether it has jurisdiction over the claims.

       In its entirety, this one-page pro se complaint against NASA and the Federal Aviation

Administration states as follows:

       Requesting pilot license and aircraft information, private airport, ship dock license
       or registrations. Also Discovery Shuttle information and United States patent
       filings and copyrights on the name Discovery Shuttle and Discovery Channel, also
       Discover Card. Trademarks. Compensation for discrimination and lost business
       revenue. Compensation for property lost while awaiting court dates. Asking for
       jury trial. 100 million dollars and property return.

Complaint at 1 (punctuation and spelling altered). This complaint represents no more than a list

of desires, and does not identify any claims being pursued. Indeed, it does not present any factual

allegations that would support a claim against the defendants. Accordingly, the complaint will

be dismissed for failure to comply with the requirements of Rule 8.

       Plaintiff has filed at least ten complaints this year, all of which have been dismissed in

screening because either the complaint is clearly frivolous and based on delusions or does not

meet the minimum standards required as set froth in Rule 8. 1 The plaintiff is advised that ifhe

persists in filing such complaints, this Court may restrict his abili   to proceed in forma pauperis.

       A separate order accompanies this memor'aI)!~~




                                                       United States District Judge




        1 In addition to this one and another submitted on December 3,2009, plaintiff has filed at
least eight other complaints. See Civil Action Nos. 09-342,09-359,09-816,09-974,09-1071,
09-1362,09-1616,09-2251.

                                                 -2-